DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa (JP 2013/148768).  
Regarding claim 1, Tanigawa teaches a flexible display device having a flexible substrate and an electronic device provided with the display device which may be one including a light 
Tanigawa is silent with respect to the buffer layer enabling lateral distortion between the display and the housing layer.
However, applicant’s specification and claims 5-6 list the materials suitable for the interface layer achieving the lateral distortion between the display and the housing layer include any foam material (Applicant’s Specification, Pgs. 11-12, Lines 30-14). Tanigawa teaches a similar configuration to that required in claim 1 as discussed above and the buffer layer may be formed from a foam material. As such, one of ordinary skill in the art would appreciate that the buffer layer would intrinsically enable lateral distortion between the display and the housing layer.
Regarding claim 2, Tanigawa teaches the flexible displays as discussed above with respect to claim 1 in which the displays include, in order, a chassis, a buffer layer, a display layer and second substrate at the top of the display, which is identical to that which is described in claim 1 of the instant application. Additionally as discussed above, the buffer layer may be formed from a foam material similarly to those described in applicant’s specification and, therefore, one of ordinary skill in the art would appreciate that the buffer layer would intrinsically impart identical 
Regarding claims 3-4, Tanigawa teaches the flexible display devices as discussed above with respect to claim 1. As discussed above and illustrated in figure 1, Tanigawa teaches the buffer layer as being is direct contact with the chassis and the first substrate of the display panel (“the interface layer is bonded to each of the substrate layer and the housing layer”) (Paragraph [0013]). 
Regarding claims 5-6, Tanigawa teaches the flexible display panels as discussed above with respect to claim 4. As discussed above, the buffer layer may be formed from a foam material, which would intrinsically be a material with low lateral stiffness, such that applicant’s specification lists a foam material meeting this property (Applicant’s Specification, Pg. 3, Lines 30-32).
Regarding claim 17, Tanigawa teaches the flexible display devices as discussed above with respect to claim 1. As illustrated in example 3, the polyethylene foam has a thickness of 300 microns (Paragraph [0042]). Additionally, Tanigawa teaches the buffer layer as preferably having a thickness of less than 300 microns, which overlaps with the instant claims (Paragraph [0022]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 18-19, Tanigawa teaches the flexible display devices as discussed above with respect to claim 1. The first substrates of the display panel may be formed from a flexible material such as a polyimide (Paragraph [0014]). 
claim 20, Tanigawa teaches the flexible display devices and electronic devices comprising the flexible displays as discussed above with respect to claim 1 (“an electronic device comprising at least on light emitting device according to claim 1”). The electronic device may be on which includes a light emitting unit (Paragraph [0035]). As discussed above, the display may include an adhesive layer.  

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive.
On pages 7-8, applicant argues that the previous rejection fails to teach the interface layer enabling lateral distortion between the display and the housing layer. Applicant argues this point in that the rejection relies on teaching a general class of materials, being foams, having this property, but materials of this class would not necessarily have this property whereas other would. Therefore, the rejection is improper such that the examiner has failed to show particular materials which exhibit this property of lateral distortion. Applicant further argues that Tanigawa only discusses this layer in relation to the optical performance of the display and not improving impact resistance.
The examiner first notes that the definition of a buffer as provided by Merriam Webster is “any of various devices or pieces of material for reducing shock or damage due to contact” and, therefore, Tanigawa does teach the buffer layer as improving impact resistance in addition to optical performance in the display (https://www.merriam-webster.com/dictionary/buffer). Furthermore, with respect to the general class argument provided, the examiner notes that the rejection is not just with respect to all foams, but rather the materials for the buffer layer of Tanigawa and that of the interface layer as required by claim 1 are formed from the same materials and would additionally have similar properties. Where the claimed and prior art prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, the interface layer is formed from a foam material as described in claim 6 and in applicant’s specification on pages11-12, lines 30-14. In applicant’s specification, the interface layer is described as being formed from any low stiffness layer, such as foams. One of ordinary skill in the art would appreciate that this would include any foam material, including the polyethylene foam as taught by Tanigawa as described in the rejection on pages 3-4 dated 8/5/2021. Ultimately, the examiner contends that the rejection in view of Tanigawa is proper such that both the buffer layer and the interface layer are formed from the same material, being a foam, and are positioned between a display substrate and a housing layer which would result in the buffer layer and the interface layer having the same properties including enabling lateral distortion between the housing/chassis layer and the display layers. Lastly, the current rejection is made FINAL. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783